Simmons, C. J.
1. To entitle one indicted for a misdemeanor to put the jurors upon their voir dire to ascertain whether they are impartial; he must make a challenge to the poll. A mere announcement to the court that counsel for the accused had heard, since the selection of the jury, that one of them (whose name was not stated) had formed and expressed an opinion that the accused was guilty, was not a proper challenge, and the court did not err in refusing to put the jurors upon their voir dire. Schnell v. State, 92 Ga. 459; Wells v. State, 102 Ga. 658; Thompson v. State, 109 Ga. 272.
2. The evidence sought to be introduced by the accused and excluded by the court was irrelevant and inadmissible. The evidence warranted the verdict, and the trial judge did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.